DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-11, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pennecot et al. (US 2018/0143309 A1) in view of Noguchi et al. (US 2018/0299548 A1).
Regarding claim 1, 19 and 20, Pennecot teaches a transmitter (120, figure 1), wherein the transmitter comprises:
A light emitter (402, figures 4A-C), wherein the light emitter emits light that diverges along a fast axis and a slow axis (see 408 and 410, figures 4B and 4C);
A fast axis collimation lens (404, figure 4B) optically coupled to the light emitter, wherein the FAC lens is configured to receive light emitted by the light emitter and reduce a divergence of the received light along the fast axis of the light emitter to provide reduced divergence light (paragraph 0089); and
A transmit lens (652, figure 6B) optically coupled to the FAC (paragraph 0087; the ‘light source’ 400 corresponds to light sources 222a-c and paragraph 0102, wherein the light source 622, is similar to 222a-c, therefore 400 corresponds to 622 and the light from the FAC will impinge on 652 in figure 6B), wherein the transmit lens is configured to receive the reduced divergence light from the FAC lens and provide transmit light, and wherein the FAC lens is positioned relative to the light emitter such that the reduced divergence light is expanded at the transmit lens (paragraph 0089, the beam is ‘partially collimated’ but still has divergence);
A receiver (630, figure 6C), wherein the receiver comprises:
A receive lens (654, figure 6C); and
A light sensor (632, figure 6C) optically coupled to the receive lens.
Pennecot does not specify in the embodiment relied upon that there is a window comprising a material transparent to the transmit light, wherein the window is optically coupled to the transmit lens and the receive lens such that the transmit light from the transmit lens passes through the window into the environment of the lidar device and the reflections of the transmit light from the environment pass through the window to the receive lens; or that the device is used in a vehicle.
Noguchi teaches a window (WS, paragraph 0047) comprising a material transparent to the transmit light, wherein the window is optically coupled to the transmit lens and the receive lens such that the transmit light from the transmit lens passes through the window into the environment of the lidar device and the reflections of the transmit light from the environment pass through the window to the receive lens (see SB and RB, figure 2) and Lidar use with a vehicle (figure 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of Pennecot to use the window as taught in Noguchi in order to protect the optical components from environmental debris.
Regarding claim 2 and 3, Pennecot teaches that the light emitter comprises an array of laser diodes (paragraph 0069).
Regarding claim 4, Pennecot teaches that the FAC lens is an astigmatic lens (404, figures 4b and 4c, paragraph 0089).
Regarding claim 6, Pennecot teaches the multifaceted mirror (660, figure 6a and 6b) comprises a plurality of reflective facets. 
Pennecot does not teach that the window is optically coupled to both the transmit lens and the receive lens via the multifaceted mirror.
Noguchi teaches that the window is optically coupled to both the transmit lens and the receive lens via the multifaceted mirror (see WS and M2 and M1, figure 2).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of Pennecot to use the window as taught in Noguchi in order to protect the optical components from environmental debris.
Regarding claim 8, Pennecot teaches that the multifaceted mirror is configured to rotate about a first rotational axis (662, figure 6B); and
Wherein a direction in the environment toward which the transmit light is directed is based on a first angle of the multifaceted mirror about the first rotation axis (as the mirror rotates it will scan  the beam in different directions based on the rotation axis (see figure 6b).
Regarding claim 10 and 11, Pennecot in view of Noguchi teaches the claimed invention except for specifying that the beam size is at least 10 mm^2 at the window or 100 mm^2 at the window.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to make the beam size greater than 10mm^2 or more preferably greater than 100mm^2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the LIDAR of Pennecot in view of Noguchi make the beam size greater than 100 mm^2 in order to expand the field of view of the LIDAR.
Regarding claim 16, Pennecot teaches that the FAC lens is placed such that the beam is still divergent and not completely collimated (paragraph 0089, and paragraph 0090), such a placement implying necessarily that the lens is not placed at a distance from the emitter to effect optimized collimation along the fast axis.
Pennecot in view of Noguchi therefore teaches the claimed invention except for specifying that the light emitter and the FAC lens are separated from one another by a distance that is between 80% and 99.9% of a separation that would correspond to an optimized collimation along the fast axis for the reduced divergence light.  It would have been  obvious to a person having ordinary skill in the art at the time the invention was made to place the lens at a distance between 80 and 99.9% of a separation that would correspond to optimized collimation along the fast axis for the reduced divergence light, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the LIDAR of Pennecot in view of Noguchi to make place the lens nearer the collimation point to reduce light loss from having the light being too divergent, therefore increasing the accuracy of the LIDAR.
Allowable Subject Matter
Claims 5, 7, 9, 12-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, prior art does not teach the plano-acylindrical lens being used for the FAC.
Regarding claim 7, prior art does not teach the transmit portion of each of the plurality of reflective facets is separated from the receive portion by a baffle; and wherein the transmit portion of each of the plurality of reflective facets is smaller than the receive portion.
Regarding claim 9, prior art does not teach that the transmitter and receiver base also rotates in the embodiment being relied upon.
Regarding claim 12, prior art does not teach that the diffusive element is disposed on a surface of the FAC lens.    Claims 13-14 contain allowable subject matter at least inasmuch as they depend from claim 12.
Regarding claim 15, prior art does not teach that the FAC lens is physically attached to the light emitter using an epoxy layer that is transparent to light emitted by the light emitter.
Regarding claim 17, prior art does not teach a slow axis collimation lens used with the FAC collimation lens and the transmit lens.  Claim 18 contains allowable subject matter at least inasmuch as it depends from claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         
5/25/2022